EXHIBIT 23.2 THOMAS J. HARRIS CERTIFIED PUBLIC ACCOUNTANT 3, SUITE 202 SEATTLE, WA98103 REGISTERED AUDITOR'S CONSENT I, Thomas J. Harris, CPA, of 3901 Stone Way North, Suite # 202, Seattle, WA. 98103, do hereby consent to the use of my report dated December 9, 2011 on the financial statements of Puget Technologies, Inc. as of October 31, 2011 and for the period from inception March 17, 2010 to October 31, 2011, be included in and made part of any filing to be filed with the U. S. Securities and Exchange Commission.I also consent to the use of my name in the Experts section of thoseForms. Dated this 10th day of April, 2012. Thomas J. Harris Certified Public Accountant
